SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

529
CA 13-01301
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


LAURA LANKENAU, PLAINTIFF-APPELLANT,

                      V                                             ORDER

PATRICK K. BOLES, M & S LEASING CO., LLC,
DEENA LANKENAU AND DOUGLAS LANKENAU,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (EDWARD J. SMITH, III,
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, BUFFALO (MELISSA L.
VINCTON OF COUNSEL), FOR DEFENDANTS-RESPONDENTS PATRICK K. BOLES AND
M & S LEASING CO., LLC.

BURKE, SCOLAMIERO, MORTATI & HURD, LLP, ALBANY (MARK G. MITCHELL OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS DEENA LANKENAU AND DOUGLAS
LANKENAU.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered June 25, 2013. The order denied
the motion of plaintiff for leave to reargue her motion to dismiss
certain affirmative defenses of defendants.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:    July 11, 2014                       Frances E. Cafarell
                                                Clerk of the Court